FILED
                             NOT FOR PUBLICATION                            JAN 24 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



LUSIK MKHITARYAN,                                No. 09-70282

               Petitioner,                       Agency No. A098-516-323

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted January 17, 2012 **

Before:        LEAVY, TALLMAN, and CALLAHAN, Circuit Judges.

       Lusik Mkhitaryan, a native of the Soviet Union and citizen of Armenia,

petitions pro se for review of the Board of Immigration Appeals’ order dismissing

her appeal from an immigration judge’s decision denying her application for

asylum, withholding of removal, and protection under the Convention Against


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for

substantial evidence the agency’s factual findings, including adverse credibility

determinations. Chebchoub v. INS, 257 F.3d 1038, 1042 (9th Cir. 2001). We deny

the petition for review.

         Substantial evidence supports the agency’s adverse credibility determination

because Mkhitaryan’s testimony that she sought a visa after her release from the

hospital is inconsistent with the record evidence, see Chebchoub, 257 F.3d at 1043

(an inconsistency goes to the heart of a claim if it concerns events central to the

alien’s version of why she was persecuted and fled), and the agency reasonably

rejected her explanations, see Rivera v. Mukasey, 508 F.3d 1271, 1275 (9th Cir.

2007). In the absence of credible testimony, Mkhitaryan’s asylum and withholding

of removal claims fail. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir.

2003).

         Because Mkhitaryan’s CAT claim is based on the same testimony found to

be not credible, and she does not point to any other evidence that shows it is more

likely than not she would be tortured if returned to Armenia, her CAT claim also

fails. See id. at 1156-57.

         PETITION FOR REVIEW DENIED.




                                           2                                    09-70282